Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ivan P. Gracic (Reg. #77,648) on 6/17/2022.

The application has been amended as follows: 

1 (Currently Amended). A load detector for detecting a load of a subject on a bed having a caster, the load detector comprising:
a plate portion which is one-fold and which is to be supported above an installation surface, on which the load detector is installed, separately from the installation surface; and
a slope portion which is provided around the plate portion and which is inclined relative to a surface of the plate portion so as to extend between the surface of the plate portion and the installation surface, wherein
the plate portion includes:
	a peripheral part;
	a placing part on which the caster is to be placed, and which is provided inside relative to the peripheral part separately from the peripheral part; and
	a linking part which links the placing part and the peripheral part,
the load detector further comprising a strain sensor attached to the linking part, 
wherein the slope portion includes first and second slopes opposed to each other in a first direction such that the plate portion is interposed between the first and second slopes, and third and fourth slopes opposed to each other in a second direction orthogonal to the first direction such that the plate portion is interposed between the third and fourth slopes, 
the first slope is raised from the installation surface to the plate portion along the first direction such that the caster is guided from the installation surface to the plate portion through an upper surface of the first slope,
the second slope is raised from the installation surface to the plate portion along the first direction such that the caster is guided from the installation surface to the plate portion through an upper surface of the second slope,
the third slope is raised from the installation surface to the plate portion along the second direction such that the caster is guided from the installation surface to the plate portion through an upper surface of the third slope, 
the fourth slope is raised from the installation surface to the plate portion along the second direction such that the caster is guided from the installation surface to the plate portion through an upper surface of the fourth slope, and
the linking part is a plurality of parts each having a diagonal orientation extending from respective corners of the placing part toward the peripheral part. 


9. (Currently Amended) The load detector according to claim 1, wherein the plurality of parts of the linking part is provided at equal intervals along a periphery of the placing part.

14. (Currently Amended) A load detector for detecting a load of a subject on a bed having a caster, the load detector comprising:
a plate portion which is one-fold and which is to be supported above an installation surface, on which the load detector is installed, separately from the installation surface; and
a slope portion which is provided around the plate portion and which is inclined relative to a surface of the plate portion so as to extend between the surface of the plate portion and the installation surface, wherein
the plate portion includes:
a peripheral part;
a placing part on which the caster is to be placed, and which is provided inside relative to the peripheral part separately from the peripheral part; and
a linking part which links the placing part and the peripheral part,
the load detector further comprising a strain sensor attached to the linking part, 
wherein the slope portion includes at least two pairs of slopes each including a pair of slopes opposed to each other such that the placing part is interposed between the pair of slopes,
a plurality of slits is formed in the plate portion such that the placing part is separated from the peripheral part by the plurality of slits and the linking part is interposed between two slits of the plurality of slits, the peripheral part has a frame-shape surrounding a whole circumference of the placing part, and the plurality of slits extends around the circumference of the placing part, and
the linking part is a plurality of parts each having a diagonal orientation extending from respective corners of the placing part toward the peripheral part.

15 (New). A load detector for detecting a load of a subject on a bed having a caster, the load detector comprising:
a plate portion which is one-fold and which is to be supported above an installation surface, on which the load detector is installed, separately from the installation surface; and
a slope portion which is provided around the plate portion and which is inclined relative to a surface of the plate portion so as to extend between the surface of the plate portion and the installation surface, wherein
the plate portion is divided by a plurality of slits into:
a peripheral part;
a placing part on which the caster is to be placed, and which is provided inside relative to the peripheral part separately from the peripheral part; and
a linking part which links the placing part and the peripheral part,
the load detector further comprising a strain sensor attached to the linking part, 
wherein the slope portion includes at least two pairs of slopes each including a pair of slopes opposed to each other such that the placing part is interposed between the pair of slopes,
the plurality of slits is formed in the plate portion such that the placing part is separated from the peripheral part by the plurality of slits and the linking part is interposed between two slits of the plurality of slits, and
the linking part is a plurality of parts each having a diagonal orientation extending from respective corners of the placing part toward the peripheral part.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 
Allowable Subject Matter
Claims 1 - 15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the best prior art found to record are Tu Zhicheng (CN 2539155Y) and Tochigi et al. (U.S. No. 2009/0051549 A1) which teach the claimed invention however fail to disclose the limitations of “a slope portion which is provided around the plate portion and which is inclined relative to a surface of the plate portion so as to extend between the surface of the plate portion and the installation surface…”, “the plate portion includes: a peripheral part; a placing part on which the caster is to be placed, and which is provided inside relative to the peripheral part separately from the peripheral part; and a linking part which links the placing part and the peripheral part, the load detector further comprising a strain sensor attached to the linking part…”, “the linking part is a plurality of parts each having a diagonal orientation extending from respective corners of the placing part toward the peripheral part” (see Fig. 1 illustrating the plate portion (1) including the peripheral part (13), placing part (11) and the linking parts (12) at the respective corners) in combination with all the remaining limitations of the load detector for detecting a load of a subject on a bed having a caster as required by the independent claim 1.
  Regarding Claims 14, the best prior art found to record are Tu Zhicheng (CN 2539155Y) and Tochigi et al. (U.S. No. 2009/0051549 A1) which teach the claimed invention however fail to disclose the limitations of “a slope portion which is provided around the plate portion and which is inclined relative to a surface of the plate portion so as to extend between the surface of the plate portion and the installation surface…”, “a plurality of slits is formed in the plate portion such that the placing part is separated from the peripheral part by the plurality of slits and the linking part is interposed between two slits of the plurality of slits, the peripheral part has a frame-shape surrounding a whole circumference of the placing part, and the plurality of slits extends around the circumference of the placing part, and the linking part is a plurality of parts each having a diagonal orientation extending from respective corners of the placing part toward the peripheral part” (see Fig. 1 illustrating the plate portion (1) including the peripheral part (13), placing part (11) and the linking parts (12) at the respective corners) in combination with all the remaining limitations of the load detector for detecting a load of a subject on a bed having a caster as required by the independent claim 14.
  Regarding Claim 15, the best prior art found to record are Tu Zhicheng (CN 2539155Y) and Tochigi et al. (U.S. No. 2009/0051549 A1) which teach the claimed invention however fail to disclose the limitations of “a slope portion which is provided around the plate portion and which is inclined relative to a surface of the plate portion so as to extend between the surface of the plate portion and the installation surface…”, “the plate portion is divided by a plurality of slits into: a peripheral part; a placing part on which the caster is to be placed, and which is provided inside relative to the peripheral part separately from the peripheral part; and a linking part which links the placing part and the peripheral part, the load detector further comprising a strain sensor attached to the linking part”, “the plurality of slits is formed in the plate portion such that the placing part is separated from the peripheral part by the plurality of slits and the linking part is interposed between two slits of the plurality of slits, and the linking part is a plurality of parts each having a diagonal orientation extending from respective corners of the placing part toward the peripheral part” (see Fig. 1 illustrating the plate portion (1) including the peripheral part (13), placing part (11) and the linking parts (12) at the respective corners) in combination with all the remaining limitations of the load detector for detecting a load of a subject on a bed having a caster as required by the independent claim 15.
Hence the prior art of records fail to teach the invention as set forth in claims 1 – 15 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 06/01/2022 pp. 7 – 9 and 5/16/2022 pp. 6 - 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861